 



EXHIBIT 10.4
SHAREHOLDERS AGREEMENT
dated as of
October 4, 2006
by and among
TOSHIBA CORPORATION
TSB NUCLEAR ENERGY INVESTMENT US INC.,
NUCLEAR ENERGY HOLDINGS, L.L.C.,
ISHIKAWAJIMA-HARIMA HEAVY INDUSTRIES CO., LTD.
and
TOSHIBA NUCLEAR ENERGY HOLDINGS (US) INC.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE   ARTICLE 1

 
        Definitions

 
       
SECTION 1.01 Definitions
    2  
 
        ARTICLE 2

 
        Formation and Purpose of Joint Venture

 
       
SECTION 2.01 Formation of the Company
    7  
SECTION 2.02 Purpose and Scope of the Company
    7  
 
        ARTICLE 3

 
        Corporate Governance; Management

 
       
SECTION 3.01 The Board
    7  
SECTION 3.02 The Owner Board
    9  
SECTION 3.03 Principal Officers
    12  
SECTION 3.04 Organizational Documents
    13  
SECTION 3.05 Shareholder Actions
    13  
SECTION 3.06 Dividend Policy
    14  
 
        ARTICLE 4

 
        Certain Operational Matters

 
       
SECTION 4.01 Acquisition of Westinghouse Group
    15  
SECTION 4.02 Repayment of Loans
    16  
SECTION 4.03 Annual Budget and Business Plan
    16  
SECTION 4.04 Shareholder Support of the Westinghouse Group Business
    16  
SECTION 4.05 Personnel Matters
    17  
SECTION 4.06 Coordination Office
    18  
 
        i


 



--------------------------------------------------------------------------------



 



              PAGE  
ARTICLE 5
 
        Certain Agreements among the Company and the Shareholders

 
       
SECTION 5.01 Confidentiality
    18  
SECTION 5.02 Access
    20  
SECTION 5.03 Financial Statements
    20  
SECTION 5.04 Public Announcements
    21  
SECTION 5.05 No Inconsistent Actions
    21  
SECTION 5.06 No Apparent Authority
    22  
SECTION 5.07 Undertaking by Shaw Sub
    22  
 
        ARTICLE 6

 
        Representations and Warranties
 
       
SECTION 6.01 Organization
    22  
SECTION 6.02 Authorization, Validity and Enforceability of This Agreement
    22  
 
        ARTICLE 7

 
        Transfer of Shares

 
       
SECTION 7.01 General Restrictions
    23  
SECTION 7.02 Permissible Transfers
    23  
SECTION 7.03 Legend on Share Certificates
    24  
SECTION 7.04 Rights of First Offer
    24  
SECTION 7.05 Tag-Along Rights
    25  
SECTION 7.06 Call Rights
    26  
 
        ARTICLE 8

 
        Arbitration

 
       
SECTION 8.01 Arbitration
    28  
 
        ARTICLE 9

 
        Liquidation

 
       
SECTION 9.01 Liquidation Events
    29  
SECTION 9.02 Liquidation Procedures
    29  
 
        ii


 



--------------------------------------------------------------------------------



 



              PAGE   ARTICLE 10

 
        Miscellaneous

 
       
SECTION 10.01 Amendments; Waivers; Termination
    30  
SECTION 10.02 Expenses
    30  
SECTION 10.03 Notices
    31  
SECTION 10.04 Governing Law; Severability
    32  
SECTION 10.05 Counterparts
    33  
SECTION 10.06 Entire Agreement
    33  
SECTION 10.07 Effectiveness
    33  
SECTION 10.08 Binding Effect; Benefit
    33  
SECTION 10.09 Assignability
    33  
SECTION 10.10 Headings
    34  
SECTION 10.11 Survival
    34  
SECTION 10.12 Further Assurances
    34  
SECTION 10.13 No Third-Party Beneficiaries
    34  
SECTION 10.14 Specific Performance
    35  
SECTION 10.15 Preemptive Rights
    35  
 
        iii


 



--------------------------------------------------------------------------------



 



SHAREHOLDERS AGREEMENT
     AGREEMENT, dated as of October 4, 2006, among Toshiba Corporation, a
corporation organized under the laws of Japan (“Toshiba”), TSB Nuclear Energy
Investment US Inc., a Delaware corporation and a wholly owned Subsidiary (as
defined below) of Toshiba (“Toshiba US”), Nuclear Energy Holdings, L.L.C., a
Delaware limited liability company and a wholly owned Subsidiary (“Shaw Sub”) of
The Shaw Group Inc., a Louisiana corporation (“Shaw”), Ishikawajima-Harima Heavy
Industries Co., Ltd., a corporation organized under the laws of Japan (“IHI”),
and Toshiba Nuclear Energy Holdings (US) Inc., a Delaware corporation (the
“Company”).
     WHEREAS, Toshiba, on one part, and British Nuclear Fuels PLC and BNFL
(Investments US) Ltd., on the other part (the “Sellers”), have entered into that
certain Purchase and Sale Agreement, dated as of February 6, 2006 (the “PSA”),
pursuant to which Toshiba has agreed to purchase all of the issued and
outstanding shares of BNFL USA Group Inc. and Westinghouse Electric UK Limited
(together with their Subsidiaries, the “Westinghouse Group”); and
     WHEREAS, Toshiba plans to cause the Company to acquire all of the issued
and outstanding shares of BNFL USA Group Inc. and to cause Toshiba Nuclear
Energy Holdings (UK) Limited (“UK Acquisition Co.”) to acquire all of the issued
and outstanding shares of Westinghouse Electric UK Limited, respectively; and
     WHEREAS, Toshiba has entered into an Agreement Regarding Participation in
Investment Program with each of Shaw and IHI (each, the “Participation
Agreement”) pursuant to which (i) Toshiba has agreed to enter into investment
agreements with Shaw and Shaw Sub, and with IHI, respectively (each, the
“Investment Agreement”) governing the terms of subscriptions for shares of the
Company and the UK Acquisition Co., respectively, (ii) Toshiba, Shaw and IHI
have agreed to enter, and/or cause certain of their Subsidiaries to enter, into
this Agreement and a similar shareholders agreement governing the UK Acquisition
Co. (the “UK Shareholders Agreement”), (iii) Toshiba and Shaw have agreed to
enter into a Commercial Relationship Agreement (the “Commercial Relationship
Agreement”) affording a preferential status to Shaw when the Westinghouse Group
chooses a supplier, and (iv) Toshiba and each of Shaw and IHI have agreed to
enter into Put Option Agreements (each, a "Put Option Agreement”), subject to
agreement of final documentation of all the terms and conditions hereof; and
     WHEREAS, following the Closing (as defined herein) under the Investment
Agreement: (i) Toshiba US will own 1,040 shares (approximately 53%) of the
Class A Stock of the Company,

 



--------------------------------------------------------------------------------



 



par value $0.01 per share (the “Class A Shares”), and 2,040 shares (100%) of the
Class B Stock of the Company, par value $0.01 per share (the “Class B Shares”
and, together with the Class A Shares, the “ Shares”) which will represent 77%
of the aggregate number of the Shares then outstanding; (ii) Shaw Sub will own
800 shares (approximately 41%) of the Class A Shares which will represent 20% of
the aggregate number of the Shares then outstanding; and (iii) IHI will own 120
shares (approximately 6%) of the Class A Shares which will represent 3% of the
aggregate number of the Shares then outstanding; and
     WHEREAS, the parties hereto desire to set forth in this Agreement certain
agreements with respect to the capitalization, management, control, shareholding
and certain other matters relating to the Company;
     NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
          SECTION 1.01 Definitions
     The following terms, as used herein, have the following meanings:
     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, such
Person. It is acknowledged that after the date of this Agreement, Persons who
are not presently Affiliates of a Party may become Affiliates of such Party, and
Persons who are presently Affiliates of a Party may cease to be Affiliates of
such Party.
     “Agreement” means this Shareholders Agreement.
     “Annual Budget” has the meaning set forth in Section 4.03(a).
     “Authorized Representative” has the meaning set forth in Section 5.01(a).
     “Big Four Accounting Firm” means any of (i) Deloitte & Touche LLP,
(ii) Ernst & Young LLP, (iii) KPMG or (iv) PricewaterhouseCoopers LLP or, in
each case, any successor thereto.
     “Board” means the board of directors of the Company.
     “Business Day” means, with respect to any place, any day except a Saturday,
Sunday or other day on which commercial banks in that place are authorized by
law to close.

2



--------------------------------------------------------------------------------



 



     “Business Plan” has the meaning set forth in Section 4.03(b).
     “Chairman” means the Chairman of the Board, who shall have the authority
and responsibilities set forth in this Agreement.
     “CIC Event” has the meaning set forth in Section 7.06(b).
     “CIC Shareholder” has the meaning set forth in Section 7.06(b).
     “Class A Shares” has the meaning set forth in the recitals.
     “Class B Shares” has the meaning set forth in the recitals.
     “Closing” means the closing of the transactions contemplated by the
Investment Agreements.
     “Closing Date” means the date on which the Closing occurs.
     “Commercial Relationship Agreement” has the meaning set forth in the
recitals.
     “Company” has the meaning set forth in the recitals.
     “Company Value” has the meaning set forth in Section 7.06(c).
     “Competitor” means any Person who, by itself or through or together with
any of its Subsidiaries, is substantially engaged in the provision of nuclear
power plant technology and/or nuclear fuel supply.
     “Confidential Information” has the meaning set forth in Section 5.01(a).
     “Control” of any Person (including the terms “Controlling,” “Controlled by”
and “under common Control with”) means the possession, direct or indirect, of
the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of a majority of the voting
securities, by contract or otherwise; provided, however, that when securities
representing at least one-third of the voting rights at a shareholders meeting
of any Person are acquired by a Competitor, Control of such Person shall be
deemed changed for the purpose of this Agreement, unless such Person effectively
proves such acquirer doesn’t have the power described herein.
     “Coordination Manager” has the meaning set forth in Section 4.06(b).
     “Coordination Office” has the meaning set forth in Section 4.06(a).

3



--------------------------------------------------------------------------------



 



     “DGCL” means the General Corporation Law of the State of Delaware, as the
same may be amended, modified or supplemented from time to time.
     “Director” means a member of the Board.
     “Equity Security” means, with respect to any Person, any stock or other
ownership interest having ordinary voting power to elect directors of, or other
persons performing similar functions with respect to, such Person, or any
security convertible into, exercisable for or exchangeable for such stock or
other ownership interest.
     “Exercise Period End Date” has the meaning set forth in Section 7.01(b).
     “Extended First Offer Acceptance Period” has the meaning set forth in
Section 7.04(b).
     “First Offer” has the meaning set forth in Section 7.04(a).
     “First Offer Acceptance Period” has the meaning set forth in
Section 7.04(a).
     “First Offer Shares” has the meaning set forth in Section 7.04(a).
     “GAAP” has the meaning set forth in Section 5.03(a).
     “IB Firm” has the meaning set forth in Section 7.06(c).
     “IHI” has the meaning set forth in the recitals.
     “Insolvency Event” has the meaning set forth in Section 7.06(a).
     “Insolvent Shareholder” has the meaning set forth in Section 7.06(a).
     “Investment Agreement” has the meaning set forth in the recitals.
     “Liquidation Event” has the meaning set forth in Section 9.01.
     “Material Adverse Effect” means, with respect to a Party, a material
adverse effect on the condition (financial or otherwise), business, assets,
results of operations or prospects (considered on a consolidated basis) of such
Party.
     “Organizational Documents” means, collectively, the Certificate of
Incorporation and By-laws of the Company in effect on the Closing Date, as each
may be amended, modified or supplemented from time to time in accordance with
the terms thereof.
     “Owner Board” has the meaning set forth in Section 3.02(a).

4



--------------------------------------------------------------------------------



 



     “Owner Board Chairman” has the meaning set forth in Section 3.02(b).
     “Owner Board Members” has the meaning set forth in Section 3.02(b).
     “Ownership Percentage” means, with respect to any Shareholder at any time,
the percentage derived by multiplying 100 times a fraction, the numerator of
which is the total number of Shares directly or indirectly beneficially owned by
such Shareholder at such time and the denominator of which is the aggregate
number of Shares outstanding at such time.
     “PSA” has the meaning set forth in the recitals.
     “PSA Closing” means the closing of the transactions contemplated by the
PSA.
     “Participation Agreement” has the meaning set forth in the recitals.
     “Party” means each of Toshiba, Toshiba US, Shaw Sub, IHI and the Company,
and any other Person who becomes a party to this Agreement as amended,
supplemented or otherwise modified from time to time.
     “Permitted Transfer” means (i) a pledge of Shares by Shaw Sub in connection
with financing arrangements for the purchase of its Shares (provided, however,
that the key terms of such arrangements shall be disclosed to Toshiba in advance
and reasonably acceptable to Toshiba), (ii) the Transfer of Shares by Shaw Sub
pursuant to the provisions of its Put Agreement, (iii) the Transfer of Shares by
IHI pursuant to the provisions of its Put Agreement, and (iv) any Transfer of
Shares pursuant to Sections 7.02, 7.04(b), 7.05 or 7.06.
     “Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
     “President” has the meaning set forth in Section 3.03(a).
     “Principal Officer” means each of the President, the Treasurer and the
Secretary.
     “Put Option Agreement” has the meaning set forth in the recitals.
     “Put Period” means the period commencing on the Closing Date and ending on
the date that is thirty days after the receipt by the Shareholders of the
consolidated financial statements (prepared in accordance with GAAP) of the
Company and UK Acquisition Co. for the period ending September 30, 2012.
     “Secretary” has the meaning set forth in Section 3.03(a).

5



--------------------------------------------------------------------------------



 



     “Sellers” has the meaning set forth in the recitals.
     “Shareholder” means each Person (other than the Company, Toshiba and Shaw)
who shall be a Party, whether pursuant to the execution and delivery hereof as
of the date hereof, or pursuant to Article 7 or Section 10.09, so long as such
Person shall directly or indirectly beneficially own any Shares.
     “Shares” has the meaning set forth in the recitals.
     “Shaw” has the meaning set forth in the recitals.
     “Shaw Sub” has the meaning set forth in the recitals.
     “Subsidiary” means, with respect to any Person, (i) any corporation of
which the outstanding stock having at least a majority of votes entitled to be
cast in the election of directors under ordinary circumstances shall at the time
be owned, directly or indirectly, by such Person or by such Person and a
Subsidiary or Subsidiaries of such Person or by a Subsidiary or Subsidiaries of
such Person or (ii) any other Person (other than a corporation) of which at
least a majority of voting interests under ordinary circumstances shall at the
time be owned or Controlled, directly or indirectly, by such Person or by such
Person and a Subsidiary or Subsidiaries of such Person or by a Subsidiary or
Subsidiaries of such Person.
     “Tag-Along Exercise Notice” has the meaning set forth in Section 7.05(a).
     “Tag-Along Notice” has the meaning set forth in Section 7.05(a).
     “Tag-Along Notice Period” has the meaning set forth in Section 7.05(a).
     “Tag-Along Offer” has the meaning set forth in Section 7.05(a).
     “Tagging Shareholders” has the meaning set forth in Section 7.05(a).
     “Toshiba” has the meaning set forth in the recitals.
     “Toshiba Budget Calendar” has the meaning set forth in Section 4.03(a).
     “Toshiba US” has the meaning set forth in the recitals.
     “Transfer” means to, directly or indirectly, sell, transfer, assign,
pledge, encumber, hypothecate or otherwise dispose of Shares, either voluntarily
or involuntarily and with or without consideration.
     “Transferring Shareholder” has the meaning set forth in Section 7.04(a).

6



--------------------------------------------------------------------------------



 



     “Treasurer” has the meaning set forth in Section 3.03(a).
     “UK Acquisition Co.” has the meaning set forth in the recitals.
     “UK Shareholders Agreement” has the meaning set forth in the recitals.
     “U.S. Dollars,” “US$” and “$” means the lawful currency of the United
States of America.
     “WEC” has the meaning set forth in Section 4.06(a).
     “Westinghouse Group” has the meaning set forth in the recitals.
ARTICLE 2
FORMATION AND PURPOSE OF JOINT VENTURE
          SECTION 2.01 Formation of the Company
     The Company has been formed by Toshiba through Toshiba US in connection
with its agreement to acquire the Westinghouse Group pursuant to the PSA.
          SECTION 2.02 Purpose and Scope of the Company
     (a) The purpose and scope of the Company is to, together with the UK
Acquisition Co., own the entities comprising, and oversee the activities of, the
Westinghouse Group.
     (b) The Shareholders understand and acknowledge that the entities
comprising the Westinghouse Group will be consolidated Subsidiaries of Toshiba.
ARTICLE 3
CORPORATE GOVERNANCE; MANAGEMENT
          SECTION 3.01 The Board
     (a) In accordance with the provisions of the Organizational Documents, the
business and affairs of the Company shall be managed by and corporate powers
shall be exercised by or under the direction of the Board solely to the extent
required by the DGCL or as set forth herein. To the extent not so required, the
business and affairs of the Company shall be managed by and corporate powers
shall be exercised by or under the direction of the President.

7



--------------------------------------------------------------------------------



 



     (b) The initial Board shall consist of three members, two of whom shall be
nominated by Toshiba US, and one of whom shall be nominated by Shaw Sub. In the
event that a Person acquires Shares and such Person’s Ownership Percentage
exceeds 10%, then Toshiba US may provide such a Person with the right to
nominate one Director and the total number of the Directors shall increase by
such number; provided, however, that Toshiba US shall have the right to nominate
such a number of the Directors as represent at least a majority of the member of
the Board so long as Toshiba US’s Ownership Percentage is 51% or more. If at any
time the Ownership Percentage of Shaw Sub is less than 10%, Shaw Sub shall lose
the right to nominate one Director and promptly cause the Director nominated by
it to resign from the Board, and the number of Directors will be immediately
reduced by such number. Each Shareholder agrees that it will vote its Shares or
execute consents, as the case may be, and take all other necessary action
(including, if necessary, causing the Company to call a special meeting of
Shareholders) in order to ensure that the composition of the Board is at all
times as set forth in this Section 3.01 and that the nominees provided herein
are elected to the Board. The members of the Board shall be the same as those of
the UK Acquisition Co.’s Board.
     (c) Each Shareholder agrees that it will not vote, or grant any consent
with respect to, any of its Shares in favor of the removal from the Board of any
Director elected at the request of the other Shareholders unless the Shareholder
entitled to nominate such Director shall have consented to such removal in
writing. Each Shareholder agrees to cause to be called, if necessary, a special
meeting of the Shareholders of the Company and to vote all of the Shares
directly or indirectly beneficially owned by such Shareholder for, or to take
all actions by written consent in lieu of any such meeting necessary to cause,
the removal of any Director from the Board if the Shareholder which nominated
such Director requests in a writing, signed by such Shareholder, such Director’s
removal for any reason.
     (d) If, as a result of death, disability, retirement, resignation, removal
or otherwise, there shall exist or occur any vacancy on the Board with respect
to any Director, the Shareholder who nominated such Director in accordance with
Section 3.01(b) shall within 30 days of such event notify the Board in writing
of a replacement Director, and upon any such nomination (whether before or after
such 30-day period) all Shareholders shall promptly take all actions necessary
to ensure the election to the Board of such replacement Director to fill the
unexpired term of the Director whom such new Director is replacing, including,
if necessary, calling a special meeting of Shareholders and voting their Shares
thereat, or executing any written consent in lieu thereof, in favor of the
election of such Director.
     (e) Meetings of the Board and general Shareholder meetings shall be
presided over by the President. One of the two Directors nominated by Toshiba US
shall be the President. A majority of the members of the Board then in office,
provided such number includes at least one Director nominated by Toshiba US,
shall constitute a quorum for the transaction of business at any meeting of the
Board, and all actions of the Board shall require the affirmative approval of at

8



--------------------------------------------------------------------------------



 



least a majority of the votes of the Board to be cast at the relevant Board
meeting. Each Director present at a meeting of the Board or any committee
thereof shall have a number of votes at such a meeting equal to (a) the
Ownership Percentage of all classes of stock of the Company, considered as a
single class, owned by the Shareholder which nominated such Director for
election to the Board, divided by (b) the number of Directors so nominated by
such Shareholder who are present at such meeting. (By way of illustration, based
on the Ownership Percentages as of the Closing Date, the Director nominated by
Shaw would have 20 votes while the Directors nominated by Toshiba US who
actually attend the meeting would collectively have 77 votes in the aggregate.
As for Toshiba US nominated Directors, if two of them attend, then each would
have 38.5 votes; if only one attends, he would have 77 votes.) In the event
there is a vacancy on the Board and an individual has been nominated to fill
such vacancy, the first order of business at any meeting held during such time
shall be to fill such vacancy.
     (f) Any one or more members of the Board may participate in a meeting of
the Board by means of a conference telephone, video conference or similar
communications equipment allowing all persons participating in the meeting to
hear each other at the same time. Participation by such means shall constitute
presence in person at a meeting.
     (g) Unless otherwise prohibited by law, any action required or permitted to
be taken by the Board may be taken without a meeting if all members of the Board
consent in writing to the adoption of a resolution authorizing the action. The
resolution and the written consents thereto by the members of the Board shall be
filed with the minutes of proceedings of the Board.
     (h) The languages for all meetings of the Board shall be English.
Translation and interpretation shall be provided as necessary or appropriate.
All minutes and other documents to be presented to the Board shall be prepared
(or, in the case of exhibits, summarized) in English.
     (i) Notice of any meetings of the Board stating the place, date and hour of
the meeting shall be given not less than five (5) business days before the date
of the meeting.
     (j) Any Shareholder who does not have a right under this Agreement to
nominate a member of the Board shall have the right to designate an observer who
may attend and monitor meetings of the Board, but who shall have no voting
rights.
          SECTION 3.02 The Owner Board
     (a) There shall be constituted an advisory committee for the Board and the
President (the “Owner Board”) which shall, pursuant to authorization by the
Board and to the extent permitted by the DGCL, have the following functions and
responsibilities:
     (i) To advise as to the administration and supervision of matters regarding
the Westinghouse Group;

9



--------------------------------------------------------------------------------



 



     (ii) To advise as to the resolution of any matters relating to the Company
and brought to it which may have a Material Adverse Effect on any Shareholder;
     (iii) To provide the Board and/or the President with general and universal
advice and supervision for the business supervision of the Westinghouse Group;
and
     (iv) To do such other functions and responsibilities as may be assigned by
the Board.
          The Board and the President shall duly consider any opinion or
recommendation made by the Owner Board.
     (b) All costs and expenses associated with the administration of the Owner
Board shall be borne by the Company.
     (c) The Owner Board shall initially consist of three voting members (the
“Owner Board Members”) and the Chairman of the Owner Board (the “Owner Board
Chairman”), provided, however, that the number of the voting members shall
increase on a one-by-one basis if the number of Shareholders increases. Each
Shareholder (for the avoidance of doubt, including Toshiba US) shall be entitled
to appoint one Owner Board Member (who needs not be a Director) by notifying the
Board in writing, and the President (as nominated by Toshiba US in accordance
with Section 3.03(a)) shall serve as the Owner Board Chairman.
     (d) If, as a result of death, disability, retirement, resignation, removal
or otherwise, there shall exist or occur any vacancy on the Owner Board, the
Shareholder who appointed such Owner Board Member shall within 30 days of such
event notify the Board in writing of a replacement Owner Board Member.
     (e) Meetings of the Owner Board shall be presided over by the Owner Board
Chairman or, in the absence of the Owner Board Chairman, the Owner Board Member
nominated by Toshiba US, in which case the Owner Board Member appointed by
Toshiba US shall still be entitled to exercise his votes. Members of the Owner
Board representing a majority of votes to be cast, plus at least attendance of
two Owner Board Members, one of whom shall be an Owner Board Member nominated by
a Party other than Toshiba US, shall constitute a quorum for the transaction of
business at any meeting of the Owner Board. Notice of any meetings of the Owner
Board stating the place, date and hour of the meeting shall be given not less
than five (5) business days before the date of the meeting.
     (f) Each Owner Board Member present at a meeting or acting by written
consent (other than the Owner Board Chairman) shall have a number of votes equal
to the percentage

10



--------------------------------------------------------------------------------



 



ownership of the stockholder which appointed such person as an Owner Board
Member; provided, however, that the Owner Board Chairman shall have no voting
rights. Except as provided in the immediately following sentence, all actions of
the Owner Board shall require the affirmative approval of at least a majority of
the votes entitled to be cast at meetings of the Owner Board. Notwithstanding
the foregoing, none of the following specified actions may be taken by the
Company, the Board, the Owner Board or any member of the Westinghouse Group
without the vote of Owner Board Members holding voting rights at least 1% in
excess of the Ownership Percentage of Toshiba US and any Affiliate thereof at
the time the vote is taken (i.e., initially, seventy-eight percent (78%)):
     (i) the issuance of any Equity Securities of the Company to any Person,
other than pro rata issuances of Equity Securities to the Shareholders;
     (ii) the issuance by the Company of any Class A Shares, Class B Shares or
any other Equity Securities which have dividend preferences;
     (iii) the issuance of any Equity Securities in any member of the
Westinghouse Group to any Person other than to members of the Westinghouse
Group, which will result in the change of Control of such member of the
Westinghouse Group;
     (iv) the acquisition or disposition by any member of the Westinghouse Group
of assets or property with a value in excess of ten million dollars
($10 million), other than in the ordinary course of business or the one already
described in Schedule A attached hereto or the relevant Annual Budget;
     (v) the incurrence by any member of the Westinghouse Group of indebtedness
for borrowed money in the amount of ten million dollars ($10 million) or more,
other than in the ordinary course of business or the one guaranteed by Toshiba
or the one already described in the relevant Annual Budget;
     (vi) any dissolution, liquidation or petition for voluntary bankruptcy of
the Company or any member of the Westinghouse Group;
     (vii) any merger, consolidation, restructuring, acquisition, disposition or
similar transaction involving the Company or any member of the Westinghouse
Group whose total value exceeds twenty percent (20%) of the then fair market
value of the Westinghouse Group’s total consolidated assets;
     (viii) the settlement of any Dispute or litigation or assumption of any
obligation or liability with a value in excess of ten million dollars
($10 million) or more, other than in the ordinary course of business; and

11



--------------------------------------------------------------------------------



 



     (ix) any material changes to the tax or accounting policies of the Company
or the Westinghouse Group.
     (g) The Shareholders shall, and shall cause their respective Owner Board
Members to, use their reasonable efforts to provide that ordinary meetings of
the Owner Board are held at least once during each fiscal quarter. In addition,
extraordinary meetings of the Owner Board may be held as necessary. In-person
meetings of the Owner Board shall be held in the United States or any such other
places as may be determined by the Owner Board.
     (h) Any one or more members of the Owner Board may participate in a meeting
of the Owner Board by means of a conference telephone, video conference or
similar communications equipment allowing all persons participating in the
meeting to hear each other at the same time. Participation by such means shall
constitute presence in person at a meeting.
     (i) The Owner Board may have an office. The office will serve as the point
of contact for requests related to the Owner Board and notification made by the
Owner Board Chairman and will handle any and all related administrative matters.
The office also will serve as the point of contact for communications or
coordination with the Shareholders and for related procedures.
     (j) Toshiba US or one or more of its Affiliates may second up to two
employees to serve in the administration of the Owner Board’s functions. Each
seconded employee will be subject to the supervision of, and required to comply
with the rules of conduct of, the Company and/or the entity from which he or she
was seconded.
     (k) The languages for all meetings of the Owner Board shall be English.
Translation and interpretation shall be provided as necessary or appropriate.
All minutes and other documents to be presented to the Owner Board shall be
prepared (or, in the case of exhibits, summarized) in English.
          SECTION 3.03 Principal Officers
     (a) There shall be a president of the Company (the “President”) who, as
provided in Section 3.01(a), shall, to the extent permitted by the DGCL, manage
the business and affairs of and exercise the corporate powers of the Company and
shall otherwise have the powers and perform such duties of management usually
vesting in the Chief Executive Officer and/or President of a corporation. In
addition to the President, there shall be a treasurer of the Company (the
"Treasurer”) and a secretary of the Company (the “Secretary” and, together with
the President and the Treasurer, the “Principal Officers”) who shall each have
the powers and perform such duties usually vesting in a treasurer or secretary,
respectively, of a corporation.

12



--------------------------------------------------------------------------------



 



     (b) Toshiba US shall be entitled to nominate the Principal Officers after
consulting with other Shareholders, and each Shareholder agrees that it (i) will
cause the Directors nominated by it to vote for the appointment of such nominees
and (ii) will not, and will cause the Directors nominated by it not to, vote, or
grant any consents with respect to, any of its Shares in favor of the removal of
any Principal Officer unless Toshiba US shall have consented to such removal in
writing. Each Shareholder agrees to, and will cause the Directors nominated by
it to, cause to be called, if necessary, a special meeting of the Shareholders
of the Company and to vote all of the Shares directly or indirectly beneficially
owned by such Shareholder for, or to take all actions by written consent in lieu
of any such meeting necessary to cause, the removal of any Principal Officer if
Toshiba US requests in a writing, signed by Toshiba US, such Principal Officer’s
removal for any reason. If, as a result of death, disability, retirement,
resignation, removal or otherwise, the office of any Principal Officer shall be
vacant, Toshiba US shall within 30 days of such event notify the Board in
writing of a replacement, and upon such nomination (whether before or after such
30-day period) all Shareholders shall, and shall cause the Directors nominated
by it to, promptly take all actions necessary to ensure the appointment of such
replacement, if necessary, calling a special meeting of Shareholders and voting
their Shares thereat, or executing any written consent in lieu thereof, in favor
of the appointment of such nominee.
     (c) The Company may also have, upon appointment by the Board at the request
of the President, such other officers, including, but not limited to, vice
presidents, assistant secretaries, assistant treasurers and other officers, as
may be appointed in accordance with the Organizational Documents and the DGCL.
          SECTION 3.04 Organizational Documents
     Each Shareholder shall vote its Shares or execute any consents necessary,
and shall take all other actions necessary, to ensure that the Organizational
Documents facilitate, and do not at any time conflict with any provision of,
this Agreement or any applicable law, and to ensure that the provisions hereof
are implemented notwithstanding any inconsistent provision in the Organizational
Documents.
          SECTION 3.05 Shareholder Actions
     (a) Each Shareholder agrees that in the event of any duly called annual or
special meeting of the holders of Shares called for the purpose of voting on the
election of directors or any other matter required to be taken by the holders of
Shares, such Shareholder shall appear in person or by proxy at such meeting for
the purpose of obtaining a quorum, and shall vote or cause to be voted all
Shares directly or indirectly beneficially owned by such Shareholder, either in
person or by proxy, at any such meeting in the manner provided pursuant to this
Agreement.

13



--------------------------------------------------------------------------------



 



     (b) Notwithstanding the provisions of Section 3.05(a) above, the holders of
Shares may take action by resolution in writing (in one or more counterparts)
signed by the holders of a number of Shares necessary to adopt such resolution,
which resolution shall be as valid and effective as if the same had been passed
at a general meeting of the Company duly convened and held in accordance with
Section 228 of the DGCL.
     (c) Any one or more holders of Shares may participate in a meeting of the
holders of Shares by means of a conference telephone, video conference or
similar communications equipment allowing all persons participating in the
meeting to hear each other at the same time. Participation by such means shall
constitute presence in person at a meeting.
     (d) The languages for all meetings of the holders of Shares shall be
English. Translation and interpretation shall be provided by the Company at its
cost as necessary or appropriate. All minutes and other documents to be
presented to the holders of Shares shall be prepared (or, in the case of
exhibits, summarized) in English.
          SECTION 3.06 Dividend Policy.
     (a) Dividends shall be paid if, when and in the amount declared by the
Board, subject to the Organizational Documents and applicable law.
     (b) The Shareholders intend that the Company will pay dividends in cash
(unless otherwise agreed among the Shareholders) in an amount such that each
Shareholder shall receive at least $22,222 for each Share per fiscal year (or a
corresponding fraction thereof for the first and last partial fiscal year) as
dividends, and a total of $133,332 per each Share over the first twenty four
fiscal quarters from the PSA Closing, subject to applicable law.
     (c) To implement the objective of Section 3.06(b), it is the policy of the
Company to distribute as dividends with respect to each fiscal year of the
Company a certain percentage (up to, but in no event, including dividend target
shortfall of the UK Acquisition Co. set forth herein below, exceeding, 100%) of
the consolidated net income of the Company and its consolidated Subsidiaries, as
determined in accordance with GAAP as reflected in the consolidated financial
statements of Toshiba for such period, which is available for distribution to
Shareholders in accordance with applicable law (the “Distribution Ratio”) to
satisfy the expectation set forth in Section 3.06(b) above. In any fiscal year,
the Distribution Ratio may be reduced to no lower than 65%, subject to
applicable law, if no A Accrual (as defined in the Certificate of Incorporation
of the Company) and B Accrual (as defined in the Certificate of Incorporation of
the Company) will exist after distributions for such fiscal year are made. The
relative preferences of the Class A Stock and the Class B Stock shall be as set
forth in the Organizational Documents. It is further the policy of the Company
(i) to pay additional dividends to the holders of Class A Shares (other than
Toshiba US or any successor owner of Shares owned by Toshiba US) to the extent
the UK Acquisition Co. does not pay dividends in accordance with its dividend

14



--------------------------------------------------------------------------------



 



policy with respect to Class A Shares of the UK Acquisition Co. and (ii) to
reduce the amount to be paid in dividends to the holders of Class A Shares
(except Toshiba US or any successor owner of Shares owned by Toshiba US) to the
extent the UK Acquisition Co. pays dividends in excess of its policy with
respect to Class A Shares of the UK Acquisition Co., all as described in the
Organizational Documents.
     (d) The parties expect that such dividends will be paid on a quarterly
basis.
     (e) All per share amounts in this Section 3.06 shall be adjusted as
appropriate for any stock splits, reorganization or recapitalization with
respect to the Shares of the Company.
     (f) The Shareholders will initiate discussion in a timely manner after the
Closing and collectively determine a policy for the distribution of net income
in excess of that required to satisfy the provisions hereof and of the
Organizational Documents.
     (g) Should any former Shareholder be entitled to receive an unpaid A
Accrual (as defined in the Certificate of Incorporation of the Company) under
Article IV, B.3.(c) of the Certificate of Incorporation of the Company, any
other Shareholder which receives distributions from the Company in violation of
that provision shall return such distributions to the former Shareholder.
ARTICLE 4
CERTAIN OPERATIONAL MATTERS
          SECTION 4.01 Acquisition of Westinghouse Group
     (a) The Shareholders agree that the Company will acquire all the issued and
outstanding shares of BNFL USA Group Inc. in accordance with the PSA, and will
cooperate, and cause the respective Directors nominated by them to cooperate, in
all respects reasonably necessary to consummate such transactions.
     (b) Toshiba will act as an agent for the Company with respect to its rights
under the PSA; provided, however, if conflicts arise between Toshiba and any
Shareholder regarding the exercise of any such right, such right will be
exercised only after consultation with the Owner Board (if such conflict
involves all Shareholders) or with each affected Shareholder (if such conflict
involves a limited number of Shareholders).
     (c) Toshiba will act as an agent for the Company with respect to its
obligations under the PSA; provided, however, if conflicts arise regarding such
obligations, the obligations will be performed only with the consent of the
Owner Board (if such conflict involves all Shareholders) or of each affected
Shareholder (if such conflict involves a limited number of Shareholders).

15



--------------------------------------------------------------------------------



 



     (d) Benefits received by the Company with respect to the PSA (net of
administration fees) will, to the extent received in cash, be distributed among
the Shareholders according to their respective Ownership Percentage. Expenses
(including administration fees) incurred by Toshiba relating to the performance
of the Company’s obligations under the PSA shall be reimbursed by the
Westinghouse Group.
          SECTION 4.02 Repayment of Loans
     The Company will repay in full all loans and advances that were extended by
the Sellers (but not by any member of the Westinghouse Group) to any member of
the Westinghouse Group, together with accrued interest thereon as of PSA
Closing, without deduction for any set-off or counterclaim. The Company will
account for such funds as loans to the respective members of the Westinghouse
Group, to be documented with a loan agreement substantially similar to those
currently in place between the members of the Westinghouse Group and their
Affiliates.
          SECTION 4.03 Annual Budget and Business Plan
     (a) The Board shall cause the Westinghouse Group to prepare an annual
budget (the “Annual Budget”) in accordance with a calendar to be set by Toshiba
from time to time to schedule the preparation of an annual budget of Toshiba and
its Affiliates (the “Toshiba Budget Calendar”). The initial Annual Budget shall
be prepared, as soon as practicable after the PSA Closing and shall be promptly
delivered thereafter to the Shareholders. The Owner Board shall be responsible
for monitoring the implementation of the Annual Budget at least once every
fiscal quarter.
     (b) The Board shall cause the Westinghouse Group to prepare a mid-term
business plan (the “Business Plan”), which is expected to cover a period of
5 years, in a manner similar to the preparation of the Annual Budget. The
Business Plan shall be promptly delivered to the Shareholders after it is
prepared. The first Business Plan will be based upon the business plan submitted
by Toshiba to Shaw and IHI for their consideration in making their investments
in the Company. The Business Plan will be reviewed and revised, to the extent
necessary, not less often than every three years; provided, that, the Business
Plan will be revised promptly upon changes in the Company or the business
environment that have a material impact on the Westinghouse Group or the
Business Plan. The Owner Board shall be responsible for monitoring the
implementation of the Business Plan not less often than annually.
          SECTION 4.04 Shareholder Support of the Westinghouse Group Business
     (a) The Shareholders shall (i) cooperate and discuss how to introduce to
the Westinghouse Group business opportunities that will assist it in achieving
its goals as reflected in the Annual Budget and the Business Plan and
(ii) reasonably make available to the Company and

16



--------------------------------------------------------------------------------



 



the Westinghouse Group employees and/or materials that will enable the
Westinghouse Group to achieve such goals.
     (b) The Parties intend that the Company and the Westinghouse Group will
provide for their own capital, and no additional capital will be required from
the Company or the Shareholders. In the event that the Company or the
Westinghouse Group cannot provide its own capital, the Shareholders will
negotiate in good faith concerning the provision of capital and will provide
such necessary financial support as the Shareholders deem appropriate.
     (c) If customers, regulatory agencies, financial institutions or other
relevant parties require any guarantees from the Westinghouse Group’s parent
company in the ordinary course of Westinghouse Group business such as those set
forth in Schedule B hereto, Toshiba will provide such guarantees; provided,
however, that Toshiba may refuse to provide such guarantee if and to the extent
the scope of guarantee coverage includes the business of any Shareholder (or in
case of Shaw Sub, Shaw) other than Toshiba and its Affiliates. If Toshiba is
required to expend any cash or otherwise incur a liability in connection with
its performance of such guarantee, the Company or the Westinghouse Group shall
reimburse Toshiba for such cash or liability, and Toshiba shall have no claim
against any other Shareholder in respect of any such cash or liability.
     (d) The Westinghouse Group will use their own insurance provider; provided,
that Toshiba will use its reasonable efforts to cause its insurance providers to
insure the Westinghouse Group, at the Westinghouse Group’s expense, if it would
result in a cost saving to the Westinghouse Group.
     (e) Each Shareholder may provide to the Westinghouse Group staff support
and other support not in the ordinary course of business; provided, however,
each Shareholder must execute a separate contract with the Westinghouse Group
for such services; provided further that such services will be performed for
reasonable consideration.
          SECTION 4.05 Personnel Matters
     (a) Except as set forth in Article 3, all decisions as to staffing and
personnel matters relating to the Company, including recruiting sources,
appropriate levels of staffing, the appropriate mix of professionals and
training shall be made by the President.
     (b) All Principal Officers and senior vice presidents of WEC shall be
nominated by the WEC Board of Directors based on the designation by the
President of the Company. The President of the Company will notify to the other
Shareholders its designations in advance.
     (c) At the PSA Closing the board of directors of WEC will be composed of
seven (7) directors and shall be nominated by the sole member of WEC in
accordance with the designation by the board of directors resolution of the
Company.

17



--------------------------------------------------------------------------------



 



          SECTION 4.06 Coordination Office
     (a) Toshiba shall cause Westinghouse Electric Company LLC (“WEC”) to have a
department or division called the “Coordination Office”. The functions of the
Coordination Office will be: (i) supporting the creation of synergy between the
Shareholders businesses and the Westinghouse Group business; (ii) identifying
and developing business opportunities for the Shareholders in the Westinghouse
Group; and (iii) managing day-to-day communication with the Shareholders. The
actual scope of the operation of the Coordination Office shall be determined by
Toshiba after the consultation with the other Shareholders.
     (b) The Coordination Office will have a manager (the “Coordination
Manager”) who is appointed or caused to resign by the WEC board of directors
based on the request by the President of the Company.
     (c) The Coordination Office will be properly staffed, so that the
Coordination Manager may communicate on a day-to-day basis with the
Shareholders. Necessary staff will be sent from WEC and/or each Shareholder. The
number of staff to be sent from each Shareholder and employment conditions shall
be determined by Toshiba US after consultation with the other Shareholders,
provided, however, that each Shareholder may send at least one staff to the
Coordination Office
ARTICLE 5
CERTAIN AGREEMENTS AMONG THE COMPANY AND THE SHAREHOLDERS
          SECTION 5.01 Confidentiality
     (a) Each Shareholder other than Toshiba US agrees to keep confidential, and
not to make any use of nor to disclose to any Person any business, economic,
financial or marketing information or other confidential or proprietary
information of the Company, the Westinghouse Group or of the other Shareholders
or any Affiliate thereof, including, without limitation, intellectual property
of a confidential nature (collectively, the “Confidential Information”) (other
than disclosure to such Shareholder’s Affiliates or such Shareholder’s or any
Affiliate’s employees, agents, advisors, or representatives responsible for
matters relating to the Company (such Affiliates and each such Person (but not
including any Affiliate of such Shareholder or any other such Person who is an
employee, director, Affiliate or agent of a Competitor of Toshiba or the
Westinghouse Group, regardless of his position with, or relationship to, such
Shareholder) being hereinafter referred to as an “Authorized Representative”)
or, in the case of Shaw Sub, disclosure to its actual or prospective finance
parties (provided that Shaw Sub shall not provide any Confidential Information
to any finance party, or any other Person, who is a Competitor of the
Westinghouse Group) in accordance with the terms of (or the implementation of)
its financing arrangements for the purchase of its Shares; provided, that, prior
to any disclosure to

18



--------------------------------------------------------------------------------



 



any such Authorized Representative or finance party, each Shareholder other than
Toshiba US shall advise such Authorized Representative or finance party of the
obligations set forth in this Section 5.01 and direct such Authorized
Representative or finance party to treat such Confidential Information
confidentially). Notwithstanding the foregoing, the following will not
constitute “Confidential Information” for purposes of this Section 5.01:
(i) information that is publicly known at the time of proposed disclosure by
such Shareholder, Authorized Representative or finance party; (ii) information
that is obtained by a Shareholder, Authorized Representative or finance party
from a third party other than the Company, members of the Westinghouse Group or
another Shareholder who, to the knowledge of the Shareholder or the Authorized
Representative, is not disclosing such information in breach of a duty of
confidentiality; (iii) information that is developed by such Shareholder or
Authorized Representative independent of any Confidential Information of the
Company, any member of the Westinghouse Group or another Shareholder or (iv)
financial statements and other information required to be disclosed by Shaw
pursuant to the Securities Exchange Act of 1934 and the rules thereunder or
required to be disclosed by Toshiba or IHI under the Securities and Exchange Law
of Japan.
     (b) In the event that any Shareholder (or any of its Authorized
Representatives or any finance party) other than Toshiba US receives a request
to disclose all or any part of the Confidential Information (by oral questions,
interrogatories, requests for information or other processes) or if any
Shareholder (or any public company which Controls such Shareholder) is required
to disclose all or any part of the Confidential Information pursuant to any rule
or requirement of the Securities Exchange Commission or a similar governmental
agency, such Shareholder agrees to (i) immediately notify the Company in writing
of the existence, terms and circumstances surrounding such request, (ii) consult
with the Company on the advisability of taking legally available steps to resist
or narrow such request and, upon the request of and at expense of the Company
provide reasonable cooperation with respect to any efforts by the Company to
obtain a protective order or other appropriate remedy, and (iii) if disclosure
of such Confidential Information is required, exercise its reasonable best
efforts, at the Company’s request and expense, to obtain an order or other
reliable assurance that confidential treatment will be accorded to any portion
(or all) of the disclosed portion of the Confidential Information as the Company
so designates. Notwithstanding the foregoing, after compliance with the
immediately preceding sentence, a Shareholder (or any of its Authorized
Representatives or any finance party) may disclose Confidential Information as
required by any governmental authority, provided that it will (i) inform such
authority that the Confidential Information is subject to this Agreement,
(ii) furnish a copy of this Agreement to such authority, (iii) furnish only that
portion of the Confidential Information which the Shareholder believes in good
faith, after receiving advice from counsel, it is legally required to disclose,
(iv) exercise its reasonable efforts to obtain reliable assurance that
confidential treatment will be accorded to such Confidential Information, and
(v) advise the Company in writing prior to making such disclosures.

19



--------------------------------------------------------------------------------



 



     (c) The provisions of Section 5.01 (a) and (b) above shall apply mutatis
mutandis to Toshiba US if the Confidential Information of Shareholders other
than Toshiba US and its Affiliates is concerned.
     (d) Each Shareholder will take adequate security and precautionary measures
to effect compliance with this Section 5.01 by its Authorized Representatives
who shall be given access to Confidential Information as permitted herein and
will be responsible for such compliance by such Persons.
          SECTION 5.02 Access
     Subject to the confidentiality obligations of each Shareholder and its
Authorized Representatives under Section 5.01, each Shareholder shall have the
right, during usual business hours upon reasonable notice and at such
Shareholder’s expense, to (i) visit the offices of the Company in order to
inspect the books and records of the Company, (ii) inspect the books and records
of the Westinghouse Group, but not at the offices of the Westinghouse Group, and
(iii) discuss the affairs of the Company and the Westinghouse Group with the
officers of the Company and the Westinghouse Group. The Company shall not be
required to maintain any books and records for a period in excess of five years
from the date of the making or receipt thereof, unless a Shareholder reasonably
requests that they be maintained for a longer period, except for those records,
if any, required by applicable law to be kept for a longer period.
          SECTION 5.03 Financial Statements
     (a) The Company’s fiscal year shall begin on April 1 and end on March 31 of
the following year. As soon as practicable following the end of each fiscal year
of the Company, but in any event within 75 days after the end of each fiscal
year (unless the Company obtains an extension from the Shareholders, which shall
not be unreasonably delayed or withheld), the Company shall cause to be prepared
and furnished to each Shareholder, at the Company’s expense, consolidated
financial statements consisting of a balance sheet, profit and loss account and
cash flow statement of the Company and its subsidiaries including financial
notes thereto, for such fiscal year, in each case setting forth comparative
figures for the preceding fiscal year (except with respect to the initial such
financial statements, for which a prior period comparison will not be required),
and certified by independent certified public accountants of a Big Four
Accounting Firm as to fairness of presentation, consistency and preparation in
accordance with US generally accepted accounting principles (“GAAP”) audited in
accordance with US generally accepted auditing standards.
     (b) No later than 40 days following the end of each fiscal quarter (unless
the Company obtains an extension from the Shareholders, which shall not be
unreasonably delayed or withheld), the Company shall cause to be prepared and
furnished to each Shareholder, at the Company’s expense, unaudited consolidated
financial statements of the Company and its

20



--------------------------------------------------------------------------------



 



subsidiaries including financial notes thereto, in each case setting forth
comparative figures for the related periods in the prior fiscal year (except
with respect to financial statements provided for the initial four quarters, for
which prior period comparisons will not be required) and certified by the
Company as to preparation in accordance with GAAP (except for the absence of
notes thereto).
     (c) As soon as practicable following the end of each month, the Company
shall cause to be prepared and furnished to each Shareholder, at the Company’s
expense, financial statements and other reports of the Company as and in the
format reasonably requested by Toshiba US.
     (d) Subject to Section 5.01, at the reasonable request of any Shareholder
and at such Shareholder’s expense, the Company shall prepare and deliver to each
Shareholder, as soon as reasonably practicable following such request, any
additional financial information and statements as such Shareholder shall from
time to time reasonably request in order to prepare such Shareholder’s
consolidated financial statements and/or exercise its rights and obligations
under this Agreement. The Company shall have no obligation to deliver such
information if, and to the extent that, the collection and/or production of such
information would adversely impact the Company’s day-to-day operations;
provided, however, that the Company shall have the obligation to prepare and
deliver three years of historical audited and interim unaudited financial
information of the Westinghouse Group prepared in accordance with GAAP and such
other financial information as required to be filed by Shaw with the Securities
Exchange Commission. The requesting Shareholder shall be responsible for any
incremental costs or expenses incurred by the Westinghouse Group in connection
with additional information it requests pursuant to this Section 5.03(d).
          SECTION 5.04 Public Announcements
     The Parties agree to consult with each other before issuing any press
release or making any public statement with respect to the Company or its
affairs, except for such releases and statements issued or made by the Company
in the ordinary course of business and, except as may be required by applicable
law, rule or regulation or any listing agreement with any securities exchange,
no Party will issue any such press release or make any such public statement
without the prior approval of the other Parties hereto, which shall not be
unreasonably withheld or delayed.
          SECTION 5.05 No Inconsistent Actions
     Each Shareholder agrees that, except as expressly permitted in or required
by this Agreement, it shall not (a) grant any proxy, or enter into or agree to
be bound by any voting trust, with respect to any Shares, (b) enter into any
shareholder agreements or arrangements of any kind with any Person with respect
to any Shares or (c) take any other action which is inconsistent with the
provisions of this Agreement, including, but not limited to, agreements or
arrangements

21



--------------------------------------------------------------------------------



 



with respect to the acquisition, disposition or voting of Shares (but except for
any financing activities of Shaw (provided, however, that the key terms of such
activities shall be disclosed to Toshiba in advance and reasonably acceptable to
Toshiba) and the Put Option Agreement, or act, for any reason, as a member of a
group or in concert with any other Persons in connection with the acquisition,
disposition or voting of Shares in any manner which is inconsistent with the
provisions of this Agreement.
          SECTION 5.06 No Apparent Authority
     Neither the Company nor any director, officer or employee thereof shall, in
such capacity, have the authority to bind, commit or otherwise obligate any
Shareholder (whether in its capacity as Shareholder or otherwise) or its
Affiliates (other than the Company and its Subsidiaries) in any manner
whatsoever.
          SECTION 5.07 Undertaking by Shaw Sub
     Shaw Sub will not conduct any activities other than activities related to
its ownership of the Class A Shares and the shares of Class A Stock of the UK
Acquisition Co., and any financing activities related thereto.
ARTICLE 6
REPRESENTATIONS AND WARRANTIES
     Each of the Parties hereby, severally and not jointly, represents and
warrants to the other Parties as follows:
          SECTION 6.01 Organization
     Such Party is duly organized, validly existing and (where such concept is
recognized) in good standing under the laws of its jurisdiction of organization
with all requisite power and authority to own, operate and lease its properties
and to carry on its business as now being conducted.
          SECTION 6.02 Authorization, Validity and Enforceability of This
Agreement
     Such Party has the power and authority to execute, deliver and perform this
Agreement, has taken all necessary action to authorize its execution and
delivery of this Agreement and has taken all necessary corporate action to
perform this Agreement and to consummate the transactions contemplated herein.
This Agreement has been duly executed and delivered by such Party and, assuming
valid execution and delivery by the other Parties, constitutes the legal, valid
and binding agreement of such Party, enforceable against it in accordance with
its terms.

22



--------------------------------------------------------------------------------



 



ARTICLE 7
TRANSFER OF SHARES
          SECTION 7.01 General Restrictions
     (a) Except with the prior written consent of the other Shareholders (in the
case of a Transfer by Toshiba US) or of Toshiba US (in the case of a Transfer by
any other Shareholders), no Shareholder shall Transfer any of its Shares prior
to October 1, 2012, except for Permitted Transfers.
     (b) In addition to the restriction on Transfers set forth in
Section 7.01(a), no Shareholder shall Transfer any of its Shares without the
prior approval of the Board and the Owner Board, whether or not such Transfer
occurs before, on or after the Exercise Period End Date (as defined in the Put
Option Agreement), except for Permitted Transfers.
     (c) As a condition to the effectiveness of any Transfer permitted by this
Agreement, the transferee must deliver a certificate to the Company and the
other Shareholders stating that it agrees to be bound by the terms and
conditions of this Agreement in accordance with Section 10.09, unless the
transferee is already a Party.
     (d) All Transfers of Shares, including, without limitation, Transfers by
encumbrance of Shares, shall be recorded in the shareholder’s ledger of the
Company.
     (e) Upon any Transfer made in accordance with this Article 7, the
Shareholders shall make such amendments to this Agreement as shall be necessary
to reflect the addition of a transferee, if applicable.
          SECTION 7.02 Permissible Transfers
     Each Shareholder may Transfer, upon receipt of the prior written consent of
the other Shareholders, which consent shall not be unreasonably withheld, all
(but not less than all) of its Shares to any of its Affiliates that such
Shareholder Controls; provided, however, (i) such Shareholder shall pay all
costs, taxes and fees associated with such transfer, (ii) any Affiliate to whom
Shares are transferred, prior to such transfer, shall deliver an certificate to
the Company and the other Shareholders stating that it agrees to be bound by the
terms and conditions of this Agreement in accordance with Section 10.09 and the
transferring Shareholder shall be jointly and severally liable with its
transferee Affiliates with respect to such Affiliates’ performance of this
Agreement, (iii) all necessary third party consents and regulatory approvals
with respect to such proposed transfer shall have been obtained and (iv) prior
to such time as such Shareholder no longer Controls such Affiliate, such
Shareholder will reacquire the Shares from such Affiliate.

23



--------------------------------------------------------------------------------



 



     (b) Notwithstanding the restrictions on Transfer set forth in this
Article 7, for so long as Toshiba US’s Ownership Percentage exceeds fifty-one
percent (51%), Toshiba shall be entitled to freely transfer its Shares to one or
more additional investors; provided, however, that (i) such Transfer shall be
subject to the restrictions of this Agreement if, immediately following such
Transfer, Toshiba’s Ownership Percentage would be less than fifty-one percent
(51%) and (ii) all such Transfers shall comply with the provision of
Sections 7.01(c), 7.01(d) and 7.01(e). For so long as Shaw Sub’s Ownership
Percentage exceeds fifteen percent (15%), Toshiba US shall not transfer any
Shares pursuant to this Section 7.02(b) to a Person whose scope of business is
substantially similar to that of Shaw, without Shaw Sub’s prior written consent;
provided, however, that Toshiba US shall not transfer any Shares pursuant to
this Section 7.02(b) to such a Person without Shaw Sub’s prior written consent
if Shaw Sub’s Ownership Percentage falls below fifteen percent (15%) solely due
to dilution caused by equity offerings of the Company.
     (c) Notwithstanding the restrictions on Transfer set forth in this
Article 7, Shaw Sub and IHI shall be entitled to freely transfer their Shares
pursuant to the Put Option Agreements.
SECTION 7.03 Legend on Share Certificates
     In addition to any other legend that may be required, each certificate for
Shares that is issued to any holder thereof shall bear a legend in substantially
the following form:
“THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
APPLICABLE SECURITIES LAWS AND MAY NOT BE OFFERED OR SOLD EXCEPT IN COMPLIANCE
THEREWITH. SUCH SHARES ARE ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER
AS SET FORTH IN THE SHAREHOLDERS AGREEMENT DATED AS OF OCTOBER 4, 2006, AS THE
SAME MAY BE AMENDED FROM TIME TO TIME, COPIES OF WHICH MAY BE OBTAINED UPON
REQUEST FROM THE ISSUER HEREOF.”
SECTION 7.04 Rights of First Offer
     (a) If, but always subject to the provisions of Section 7.01, any
Shareholder proposes to Transfer any Shares (a “Transferring Shareholder”) other
than pursuant to Section 7.02, the Transferring Shareholder shall, at least
60 days prior to such Transfer, deliver to the other Shareholders an offer (the
“First Offer”) to Transfer such Shares upon the terms set forth in this
Section 7.04. The First Offer shall state (i) the number and type of Shares the
Transferring Shareholder proposes to Transfer (the “First Offer Shares”) and the
name of the Transferring Shareholder, (ii) the name and address of the proposed
offeree (if determined) and (iii) the proposed amount and type of consideration
(including, if the consideration consists in whole or

24



--------------------------------------------------------------------------------



 



in part of non-cash consideration, such information available to the
Transferring Shareholder as may be reasonably necessary for the other
Shareholders to properly analyze the economic value and investment risk of such
non-cash consideration) and the terms and conditions of payment of the proposed
Transfer, and shall be accompanied by a written offer from the proposed offeree
(if determined) confirming the terms of the First Offer. The First Offer shall
remain open and irrevocable for a period of sixty (60) days (the “First Offer
Acceptance Period”) from the date of its receipt by the other Shareholders.
     (b) Any Shareholder may accept the First Offer and purchase its pro rata
portion of the First Offer Shares (based on the ratio such Shareholder’s
Ownership Percentage bears to the Ownership Percentages of all Shareholders to
which a First Offer Notice was delivered) by delivering to the Transferring
Shareholder a notice of such acceptance in writing within the First Offer
Acceptance Period. If any of the other Shareholders (other than Toshiba US)
fails to accept the First Offer, then Toshiba US shall have the right to accept
such portion of the First Offer as is not accepted by such other Shareholder
within 14 days after the expiry of the First Offer Acceptance Period (the
"Extended First Offer Acceptance Period”). As promptly as practicable after any
Shareholder’s acceptance of the First Offer, such Shareholder and the
Transferring Shareholder shall enter into a customary purchase agreement for the
Transfer of such shares reflecting the terms and conditions set forth in the
First Offer Notice.
     (c) If the other Shareholders do not, in the aggregate, purchase all of the
First Offered Shares, then the Transferring Shareholder may, within sixty
(60) days after the expiration of the First Offer Acceptance Period or the
Extended First Offer Acceptance Period, as the case may be, Transfer to the
original offeree thereof any or all of the First Offered Shares not purchased by
the other Shareholders on terms and conditions no more favorable to the original
offeree thereof than are described in the First Offer, subject to Section 7.05,
if applicable.
     (d) The provisions of this Section 7.04 shall not apply to Transfers
contemplated by Section 7.05, Section 7.06 and any Permitted Transfer.
          SECTION 7.05 Tag-Along Rights
     (a) Toshiba US or any transferee thereof hereby agrees that if it wishes to
Transfer, in one transaction or in a series of related transactions, to any
third party Shares constituting a majority of the Shares held by it as of the
Closing Date, then the terms and conditions of such Transfer shall include an
offer by the transferee to the other Shareholders (the “Tagging Shareholders”)
to include, at the option of each Tagging Shareholder, in the Transfer to the
third party, all of the Shares beneficially owned by such Tagging Shareholder.
If Toshiba US receives a bona fide offer to Transfer from a third party (a
“Tag-Along Offer”), in one transaction or in a series of related transactions, a
majority of the Shares held by it as of the Closing Date which it desires to
accept, Toshiba US shall then cause the Tag-Along Offer to be reduced to writing
and shall provide written notice (the “Tag-Along Notice”) of such Tag-Along
Offer to the Tagging

25



--------------------------------------------------------------------------------



 



Shareholders in the manner set forth in this Section 7.05. The Tag-Along Notice
shall contain an offer by such third party to purchase or otherwise acquire, in
addition to the Shares being acquired from Toshiba US, all of the Shares from
the Tagging Shareholders at the same price and on the same terms and conditions
as contained in the Tag-Along Offer and shall be accompanied by a true and
correct copy of the Tag-Along Offer (which shall identify the third party
purchaser, the number of Shares which the third party is seeking to purchase or
otherwise acquire with respect to which the Shareholders other than Toshiba US
have not exercised rights of First Offer under Section 7.04, the price contained
in the Tag-Along Offer and all the other terms and conditions of the Tag-Along
Offer). Each of the Tagging Shareholders desiring to accept the Tag-Along Offer
shall, within sixty (60) days after the date the Tag-Along Notice is received by
such Tagging Shareholder (the “Tag-Along Notice Period”), deliver a written
notice to Toshiba US (the “Tag-Along Exercise Notice”). In the event such third
party purchaser shall modify the Tag-Along Offer in any way, Toshiba US shall
send an amended Tag-Along Notice to the Tagging Shareholders reflecting such
modifications and each Tagging Shareholder shall have until the later of thirty
(30) days after the date such amended Tag-Along Notice is received by the it or
the end of the original Tag-Along Notice Period, to deliver an amended Tag-Along
Exercise Notice.
     (b) If as of the termination of the Tag-Along Notice Period, any Tagging
Shareholder shall not have accepted the Tag-Along Offer, such Tagging
Shareholder shall be deemed to have waived any and all of its rights under this
Section 7.05; provided, that, such sale or disposition is completed on the terms
set forth in the Tag-Along Notice within thirty (30) days after the termination
of the Tag-Along Notice Period.
          SECTION 7.06 Call Rights
     (a) In the event that any Shareholder other than Toshiba US is or becomes
(or there are reasonable grounds for believing any Shareholder other than
Toshiba US is or has become) insolvent, in liquidation or in voluntary or
involuntary reorganization (each, an “Insolvency Event”), any of the other
Shareholders may request valuation of the Company in accordance with
Section 7.06(c). Within ninety (90) days after the determination of the Company
Value pursuant to Section 7.06(c), each Shareholder shall have the right to
purchase some or all its pro rata portion of the Shares owned by the Shareholder
triggering the Insolvency Event (the “Insolvent Shareholder”) (such pro rata
portion to be equal to the ratio of such purchasing Shareholder’s Ownership
Percentages to the Ownership Percentages of all Shareholders other than the
Insolvent Shareholder) by delivering to the Insolvent Shareholder a notice of
such acceptance in writing within such period. Each Shareholder may also
exercise the right before the determination of the Company Value pursuant to
Section 7.06(c), and if so such Shareholder may cancel the exercise within
thirty (30) days after such determination. As promptly as practicable after any
Shareholder’s exercise of such right (or if a Shareholder exercises such right
before such determination of the Company Value, after such determination), such
Shareholder

26



--------------------------------------------------------------------------------



 



and the Insolvent Shareholder shall enter into a customary purchase agreement
for the purchase of such Shares. If one or more of the Shareholders has not
indicated a desire to purchase all of the Shares permitted to be purchased by it
pursuant to this Section 7.06(a), then the other Shareholders who have indicated
a desire to purchase Shares in excess of the amounts otherwise permitted to be
purchased by such Shareholder pursuant to this Section 7.06(a) shall be
allocated the right to purchase an additional number of Shares until the entire
number of Shares owned by the Insolvent Shareholder and desired to be so
purchased shall have been allocated among the participating Shareholders.
     (b) In the event that Control of any Shareholder (in case of Shaw Sub,
including Control of Shaw) other than Toshiba US is directly or indirectly
transferred or conveyed to, or is acquired by (or there are reasonable grounds
for believing it has been), (i) a Competitor of Toshiba or (ii) any other Person
and Toshiba US has not consented to such change in Control (which consent will
not be unreasonably withheld in the case of acquisition by any Person other than
a Competitor) (a “CIC Event”), Toshiba US may request valuation of the Company
in accordance with Section 7.06(c). Within ninety (90) days of the determination
of the Company Value pursuant to Section 7.06(c), Toshiba US shall have the
right to purchase all (but not less than all) of the Shares owned by the
Shareholder triggering the CIC Event (the “CIC Shareholder”) by delivering to
the CIC Shareholder a notice of such acceptance in writing within such period.
Toshiba US may also exercise the right before the determination of the Company
Value pursuant to Section 7.06(c), and if so Toshiba US may cancel the exercise
within thirty (30) days after such determination. As promptly as practicable
after Toshiba US’s exercise of such right (or if Toshiba US exercises such right
before such determination of Company Value, after such determination), Toshiba
US and the CIC Shareholder shall enter into a customary purchase agreement for
the purchase of such Shares. The CIC Shareholders agree not to exercise any of
its rights hereunder as well as those as a shareholder pending the completion of
the acquisition by Toshiba of the Shares owned by the CIC Shareholder. For the
avoidance of doubt, CIC Shareholder may not disclose any Confidential
Information of the Company, the Westinghouse Group, and other Shareholders and
their respective Affiliates to any third party including a Person Controlling
the CIC Shareholder except in compliance with this Agreement.
     (c) Upon the occurrence of an Insolvency Event or a CIC Event, the
Shareholders shall seek to agree upon the fair market value of the Company as of
the date of such event determined on a going concern basis, without minority
discount, marketability discount or premium for change of control, taking into
account such considerations as would customarily affect the price at which a
willing seller would sell and a willing buyer would buy in an arm’s-length
transaction (the “Company Value”). If the Shareholders are unable to agree upon
the Company Value within 60 days after the Insolvency Event or CIC Event, as
applicable, then Shareholders holding 1% over the Ownership Percentage of
Toshiba US and its Affiliates at the time of the Insolvency Event or CIC Event
(i.e., initially Shareholders holding seventy-eight

27



--------------------------------------------------------------------------------



 



percent (78%)) of the Shares shall appoint an independent investment banking
firm of recognized international standing (the “IB Firm”) reasonably acceptable
to each of them to make a determination of the Company Value. When the IB Firm
has been selected, each of the Shareholders shall be permitted to submit a
written submission within 20 days as to the matters such Shareholder believes
are relevant to determination of the Company Value by the IB Firm; copies of the
written submissions of each Shareholder shall be sent to the other Shareholders.
The IB Firm shall allow each Shareholder 10 days in which to comment in writing
on the written submissions of the other Shareholders. Within 45 days thereafter,
the IB Firm shall determine the Company Value.
     (d) In the event that any Shareholder exercises the put rights set forth in
its Put Option Agreement and the call rights set forth in this Section 7.06 have
been, or subsequently are, exercised with respect to the same Shares, the
provisions of such Put Option Agreement shall have priority.
     (e) In no event shall a holder of the Class A Shares have any obligation to
sell any Class A Shares under this Section 7.06 unless all of its Class A Shares
are purchased hereunder and all of such Shareholder’s (or its Affiliates’)
Shares of the UK Acquisition Co. are also purchased concurrently.
ARTICLE 8
ARBITRATION
          SECTION 8.01 Arbitration
     (a) All disputes, controversies or claims (“Disputes”) arising out of or
relating to this Agreement shall first be settled as far as possible by
negotiations between the Parties to the Dispute, in the form of meetings between
senior-management level representatives of such Parties from their respective
nuclear energy businesses, upon the written request (a “Request”) by any such
Party to the other such Parties.
     (b) If the Parties to the Dispute are unable to resolve a Dispute within
two weeks after receipt by a Party of a Request, then such Dispute shall be
settled as far as possible by negotiations between the Parties to the Dispute,
in the form of meetings of representative officers (senior vice president or
equivalent or above) of such Parties from their respective nuclear energy
business.
     (c) If the Parties to the Dispute are unable to resolve a Dispute within
four (4) weeks after receipt by any Party of a Request, then any Party may
submit the Dispute to arbitration to be finally and exclusively resolved under
the Arbitration Rules of the International Chamber of Commerce (“ICC”) then in
effect (the “Rules”), except as modified herein. Except as otherwise

28



--------------------------------------------------------------------------------



 



agreed by the Parties to any such arbitration, any such arbitration shall be
conducted by a number of arbitrators equal to the number of Parties to the
Dispute plus one and each of the Parties to the Dispute shall each select one
arbitrator in accordance with the Rules, provided, however, that if both Toshiba
and Toshiba US are the Parties to the Dispute, they should be considered as one
Party for these purposes and they shall be entitled to select only one
arbitrator. The arbitrators so nominated, once confirmed by the International
Court of Arbitration of the ICC (“ICC Court”), shall nominate an additional
arbitrator to serve as chairman, such nomination to be made within 30 days of
the confirmation by the ICC Court of the second arbitrator. If the initial
arbitrators shall fail to nominate an additional arbitrator within said 30-day
period, such additional arbitrator shall be appointed by the ICC Court. The
arbitrators shall be required to submit a written statement of their findings
and conclusions. Except as otherwise agreed by the Parties to such Dispute,
exclusive venue of arbitration shall be New York, New York, and the language of
the arbitration shall be English and each of the Parties hereby submits to the
non-exclusive jurisdiction of the state and federal courts located in New York,
New York for such purpose and for the enforcement of any arbitral award. By
agreeing to arbitration, the Parties do not intend to deprive any court of its
jurisdiction to issue any pre-arbitral injunction, pre-arbitral attachment or
other order in aid of arbitration proceedings.
     (d) None of the Parties or the arbitrators shall select any Arbitrator for
the arbitral tribunal who has any interest in the Dispute or who has, or within
the immediately preceding five years has had, any economic or other relationship
with any Party to the Dispute.
     (e) The award of the arbitrators shall be final and binding upon the
Parties, and shall be the sole and exclusive remedy between and among the
Parties regarding any claims, counterclaims, issues, or accounting presented to
the arbitral tribunal. Judgment upon any award may be entered in any court
having jurisdiction thereof.
ARTICLE 9
LIQUIDATION
          SECTION 9.01 Liquidation Events
     The Company shall commence the winding up and liquidation of its business
upon the first to occur of any of the following (each a “Liquidation Event”):
     (i) the sale of all or substantially all of the Company’s assets; and
     (ii) an affirmative approval of the Board to liquidate or otherwise
dissolve or wind up the Company.
          SECTION 9.02 Liquidation Procedures

29



--------------------------------------------------------------------------------



 



     (a) Any work in progress or continuing engagement of the Company at the
time of the occurrence of any Liquidation Event shall be continued thereafter in
an orderly fashion consistent with the winding up of the Company and to the
extent practicable shall be conducted thereafter by the Shareholders outside of
the Company.
     (b) The proceeds of the liquidation of the Company shall be distributed to
the holders of the Shares in compliance with the provisions and preferences set
forth in the Certificate of Incorporation of the Company.
     (c) Upon the occurrence of a Liquidation Event, the Principal Officers
shall make or cause to be made all appropriate filings, notifications and
certifications and take all other actions necessary or desirable in order to
effectuate the orderly liquidation of the Company in accordance with the terms
of this Agreement.
ARTICLE 10
MISCELLANEOUS
          SECTION 10.01 Amendments; Waivers; Termination
     (a) Any provision of this Agreement may be amended or waived if, but only
if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by Shareholders representing 1% over the Ownership Percentage of
Toshiba US and its Affiliates at the time of such amendment (i.e., initially
seventy-eight percent (78%)) of the Ownership Percentages of all Shareholders,
or in the case of a waiver, by the Party against whom the waiver is to be
effective. Notwithstanding the foregoing, if any amendment to this Agreement
would adversely affect the rights of a Shareholder hereunder, such amendment
shall require the express written consent of such Shareholder.
     (b) No failure or delay by any Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
     (c) This Agreement shall terminate with respect to Shareholders who no
longer hold any shares of capital stock of the Company and such Shareholders
shall no longer be party to this Agreement.
          SECTION 10.02 Expenses

30



--------------------------------------------------------------------------------



 



     Except as otherwise specifically provided herein, all costs and expenses
incurred by a Party in connection with the execution and delivery of this
Agreement shall be paid by the Party incurring such costs or expenses.
          SECTION 10.03 Notices
     Any notices and other communications required to be given pursuant to this
Agreement shall be in writing in English and shall be effective upon delivery by
hand or upon receipt if sent by mail (registered or certified mail, postage
prepaid) or upon transmission if sent by facsimile (with request for
confirmation of receipt in a manner customary for communications of such
respective type), except that if notice is received after 5:00 p.m., local time,
on a Business Day at the place of receipt, it shall be effective as of the
following Business Day. Notices are to be addressed as follows:
If to Toshiba or Toshiba US or the Company, to:
Toshiba Corporation
Toshiba Building 31B
1-1-1, Shibaura, Minato-ku, Tokyo 105-8001, Japan
Attention: General Manager Legal Affairs Department, Power Systems and Services
Company
Facsimile No.: + 81-3-5444-9183
Email: ushio.kawaguchi@toshiba.co.jp
with a copy, which shall not constitute notice, to:
Skadden, Arps, Slate, Meagher & Flom LLP
Izumi Garden Tower 21st Floor
1-6-1 Roppongi Minato-ku, Tokyo, 106-6021, Japan
Attention: Mitsuhiro Kamiya, Partner
Facsimile No.: + 81-3-3568-2626
Email: mkamiya@skadden.com
If to Nuclear Energy Holdings, L.L.C., to:
The Shaw Group, Inc.
4171 Essen Lane
Baton Rouge, Louisiana 70809
Attention: Gary Graphia, Secretary and General Counsel
Facsimile No.: + 1-225-925-9146
Email: gary.graphia@shawgrp.com

31



--------------------------------------------------------------------------------



 



with a copy, which shall not constitute notice, to:
Vinson & Elkins LLP
1001 Fannin Street, Suite 2300
Houston, TX 77002
Attention: David Stone, Partner
Facsimile No.: + 1-713-615-5141
Email: dstone@velaw.com
If to IHI, to:
Ishikawajima-Harima Heavy Industries Co., Ltd.
1, Shin-Nakahara-cho,
Isogo-ku, Yokohama 235-8501, Japan
Attention: Kazuo Watanabe, Associate Director & Division Director, Nuclear Power
Division
Facsimile No.: +81-45-759-2524
Email: kazuo_watanabe@ihi.co.jp
with a copy, which shall not constitute notice, to
White & Case LLP / Tokyo Office
19-1, Kandanishiki-cho 1-chome
Chiyoda-ku, Tokyo 101-0054, Japan
Attention: Robert F. Grondine
Facsimile No.: +81-3-3259-0155
Email: rgrondine@whitecase.com
or to such other respective addresses as any Party shall designate to the others
by notice in writing, provided that notice of a change of address shall be
effective only upon receipt. Any Person who becomes a Party shall provide its
address and fax number to the Company, which shall promptly provide such
information to each other Shareholder.
          SECTION 10.04 Governing Law; Severability
     This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York, without giving effect to the principles of
conflicts of law thereof (other than Sections 5-1401 and 5-1402 of the New York
General Obligation Law) but except to the extent the internal laws of the State
of Delaware are required to apply. If it shall be determined by an arbitration
tribunal or a court of competent jurisdiction that any provision or wording of
this Agreement shall be invalid or unenforceable, such invalidity or
unenforceability shall not invalidate the entire Agreement, in which case this
Agreement shall be construed so as to limit

32



--------------------------------------------------------------------------------



 



any term or provision so as to make it enforceable or valid within the
requirements of New York law, and, in the event such term or provision cannot be
so limited, this Agreement shall be construed to omit such invalid or
unenforceable provisions.
          SECTION 10.05 Counterparts
     This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. Executed counterparts delivered by
facsimile or electronically will be considered for all purposes to be equivalent
to the executed original for binding effect.
          SECTION 10.06 Entire Agreement
     This Agreement contains the entire agreement among the Parties with respect
to the subject matter of this Agreement and supersedes all prior agreements and
understandings, both oral and written, among the Parties with respect to such
subject matter, including the Participation Agreements. No representation,
inducement, promise, understanding, condition or warranty not set forth in this
Agreement has been made or relied upon by any Party.
          SECTION 10.07 Effectiveness
     This Agreement shall become effective subject to and effective upon the
Closing and only upon the execution and delivery hereof by all of the Parties
and shall continue in full force and effect until the dissolution of the
Company, except as may be terminated earlier by the Parties; provided, however,
that if the Investment Agreement is terminated prior to the Closing this
Agreement shall also terminate as to such terminated Parties, without any
further action by the Parties.
          SECTION 10.08 Binding Effect; Benefit
     This Agreement shall inure to the benefit of and, subject to Section 10.07,
be binding upon the Parties and their respective heirs, successors, legal
representatives and permitted assigns. Nothing in this Agreement, expressed or
implied, is intended to confer on any Person other than the Parties and their
respective heirs, successors, legal representatives and permitted assigns, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.
          SECTION 10.09 Assignability
     (a) Except as otherwise expressly provided herein, neither this Agreement
nor any right or obligation hereunder may be assigned or delegated in whole or
in part by any Party without the prior written consent of the other Parties, and
any such attempted assignment or delegation without such consent shall be null,
void ab initio and without effect. Any permitted

33



--------------------------------------------------------------------------------



 



assignment of this Agreement shall be binding upon and inure to the benefit of
the Parties and their respective successors and permitted assigns. Any Person
acquiring Shares who is required by the terms of this Agreement to become a
Party hereto shall execute and deliver to the Company and the other Shareholders
an agreement to be bound by this Agreement and shall thenceforth be a
“Shareholder,” and any Shareholder who ceases to beneficially own any Shares at
all shall cease to have any rights or obligations hereunder (other than as
provided in Sections 3.06, (but only with respect to the A Accruals, as such
term is defined in the Certificate of Incorporation of the Company), 5.01, 8.01,
Article 9 (but only with respect to the A Accruals) and 10.02).
     (b) The restrictions in paragraph (a) above shall not apply to collateral
assignment by Shaw Sub in connection with its financing arrangements for the
purchase of its Shares; provided that (i) the terms of any such collateral
assignment require that any enforcement thereof shall only be carried out in
conjunction with a transfer to such assignee of the Shares owned by Shaw Sub and
(ii) such assignee must execute an acknowledgement that it shall be bound by the
obligations of Shaw Sub pursuant to this Agreement as a condition to enforcing
any rights hereunder.
          SECTION 10.10 Headings
     Section headings contained in this Agreement are for reference only and are
not intended to describe, interpret, define or limit the scope or intent of this
Agreement or any provision hereof.
          SECTION 10.11 Survival
     The provisions of Sections 5.01, 7.02, 8.01, 10.02, 10.03, 10.04 and 10.13
and of this Section 10.11 shall survive any termination of this Agreement and
any dissolution of the Company, together with the liability of any Party with
respect to a breach of any agreement or covenant contained herein.
          SECTION 10.12 Further Assurances
     Each Party hereby agrees to execute and deliver all such other and
additional instruments and documents and to do all such other acts and things as
may be reasonably necessary more fully to effectuate this Agreement and carry on
the business of the Company contemplated herein.
          SECTION 10.13 No Third-Party Beneficiaries
     This Agreement is for the benefit of the Parties and is not intended to
confer upon any other Person any rights or remedies hereunder.

34



--------------------------------------------------------------------------------



 



          SECTION 10.14 Specific Performance
     Each of the Parties acknowledges and agrees that any breach by it of any
provision of this Agreement would irreparably injure another Party and that
money damages would be an inadequate remedy therefor. Accordingly, each of the
Parties agrees that, in addition to any money damages, the other Parties shall
be entitled to one or more injunctions enjoining any such breach and requiring
specific performance of this Agreement and consents to the entry thereof.
          SECTION 10.15 Preemptive Rights
     (a) With respect to the issuance by the Company of additional Shares (“New
Shares”), all Shareholders may elect to subscribe for and purchase for the
issuance price offered by the Company a portion of such New Shares sufficient to
maintain its current Ownership Percentage.
     (b) The Company shall give each Shareholder thirty (30) days written notice
before making any sale or offering of New Shares and shall advise the
Shareholder of its rights under this Section 10.15 to participate in such
offering. The notice shall describe the price and the terms on which the Company
proposes to sell, transfer or otherwise sell or distribute such New Shares
together with a calculation of the Shareholder’s Ownership Percentage and the
number of shares it would be allowed to purchase under this section to maintain
its Ownership Percentage after such sale was complete. Each Shareholder then
shall have thirty (30) days after the date of the notice to advise the Company
in writing whether the Shareholder will exercise its rights hereunder and to
deliver payment in full for the New Shares it elects to purchase. If a
Shareholder fails to deliver payment for its portion of the New Shares within
the requisite time period, the Company shall proceed with the offering of such
New Shares according to the plan described in the notice delivered to the
Shareholder and any Shareholder failing to exercise such rights shall have no
further preemptive purchase rights under this section in connection with the
offering.
          SECTION 10.16 Limited Recourse to Shaw Sub
     (a) Notwithstanding any other provision of this Agreement, the obligations
of Shaw Sub hereunder are limited recourse obligations of Shaw Sub, payable
solely from its own assets and only to the extent of funds available after
repayment in full of the Bonds and all other Secured Obligations. No recourse
shall be had to any of the members, shareholders, subscribers, directors,
officers, partners, employees or agents of Shaw Sub or any of their respective
successors and assigns in respect to the obligations of Shaw Sub hereunder or
arising in connection herewith.
     (b) Each Shareholder agrees not to institute against, or join any other
Person in instituting against, Shaw Sub any bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation proceedings or other
proceedings under U.S. federal or state

35



--------------------------------------------------------------------------------



 



bankruptcy or similar laws until at least one year and one day or, if longer,
the applicable preference period then in effect plus one day, after the
repayment in full of the Bonds and all other Secured Obligations.
For the purposes of this Section 10.16:
"Bonds” means the bonds issued by Shaw Sub on or about the date hereof.
Immediately after the issuance of the Bonds, Shaw Sub shall notify to Toshiba
and the Company the amount and interest rate of the Bonds, provided that Shaw
Sub shall be responsible for making the foreign exchange conversion to yen value
transparent to Toshiba and the Company.
"Secured Obligations” means all amounts owed by Shaw Sub to the secured parties
under and in connection with the Bonds.

36



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

                  TOSHIBA CORPORATION    
 
           
 
  By:        
 
     
 
Name: Masao Niwano    
 
      Title: Director, Corporate Senior Executive    
 
      Vice President    
 
                TSB NUCLEAR ENGERGY INVESTMENT US INC.    
 
           
 
  By:        
 
     
 
Name: Shigenori Shiga    
 
      Title: President    
 
                NUCLEAR ENERGY HOLDINGS, L.L.C.    
 
           
 
  By:        
 
     
 
Name: Gary P. Graphia    
 
      Title: Vice President and Secretary    
 
                ISHIKAWAJIMA-HARIMA HEAVY INDUSTRIES CO., LTD.    
 
           
 
  By:        
 
     
 
Name: Yasuo Shinohara    
 
      Title: Board Director and Managing Executive    
 
      Officer, President of Energy & Plant Operations    
 
                TOSHIBA NUCLEAR ENERGY HOLDINGS (US) INC.    
 
           
 
  By:        
 
     
 
Name: Shigenori Shiga    
 
      Title: President    

 



--------------------------------------------------------------------------------



 



SCHEDULE A
List of Permitted Acquisitions or Disposals

1.   Fuel

     Investment for cost reduction in the fuel operation.
(M$)

              Investment Item   FY2008   FY2009   FY2010
Re-conversion facility
  35.8   35.8   35.8
For regulatory compliance
  22.7     4.7    2.5
Handling and inspection equipment
  25.4   13.8    5.7
Sum
  83.9   54.3   44.0

Note: These investments are not included the investment amount ordinarily made
in the fuel business.

2.   PBMR

     Fulfillment of the condition precedent in the new Shareholders Agreement of
PEBBLE BED MODULAR REACTOR (PROPRIETARY) LIMITED which has been assumed by
Westinghouse Electric Company LLC. The balance of obligation is $10 million as
of the date of this Agreement.

3.   PaR

     Acquisition of the balance of shares of PaR Nuclear Holding Inc. The cost
of acquisition is expected to be $17.2 million in fiscal year 2007.

A-1



--------------------------------------------------------------------------------



 



SCHEDULE B
BNFL COMMITMENTS
I. Financial Guarantees

                                  Underlying             Type and Date  
Governing   Contract/   Term of     Beneficiary   of Guarantee   Law  
Obligations   Guarantee   Amount *
Bank One, NA
  Payment Guarantee
Date TBD   England   Credit Line for FX   Unspecified   USD
50,000,000
 
                   
Federal Insurance
Company (Chubb)
  General Agreement of Indemnity 3/8/99   Unspecified   Surety Bonds  
Unspecified   USD
31,077,838
 
                   
JPMorgan Chase Bank, N.A. as Administrative Agent
  Payment Guarantee
4/1/05   New York   Revolving Credit
Facility   Facility Expiry
9/08   USD
600,000,000
 
                   
American Insurance
Group
  Deed of Counter- Indemnity 5/5/03   England   Surety Bonds   Expiry of Last
Bond   USD
64,891,203
 
                   
Bank Brussels
Lambert
  Letter of Undertaking 12/22/00   Unspecified   Credit Facility for Overdrafts,
Advances and Bank Guarantees   Unspecified   EUR
9,915,742
 
                   
Commerzbank AG
  Payment Guarantee
3/22/00   Germany   Credit Facility for Overdrafts, FX and Bank Guarantees  
Facility Expiry   EUR
16,000,000**
 
                   
Deutsche Bank AG
  Payment Guarantee
7/11/03   Germany   Credit Facility for Overdrafts, FX and Bank Guarantees  
6/30/08   EUR
16,000,000**
 
                   
Skandinaviska
Enskilda Banken AB
  Payment Guarantee
12/4/02   England   Credit Line for Bank Guarantees Issued to support Swedish
Pension Plan   10/31/07   SEK
25,000,000
 
                   
BNP Paribas
  Payment Guarantee
11/26/02   England   FX Facility for EdF
Contract   Unspecified   EUR
40,000,000
 
                   
Bayerische Hypo-
Und Veriensbank
AG
  2/25/05   England   FX Facility   Unspecified   USD
15,000,000

 

*   Note: The Amount does not necessarily reflect the current size of BNFL’s
contingent liability pursuant to each guarantee. This is difficult to ascertain
and is subject to variation as underlying obligations change. For credit

B-1



--------------------------------------------------------------------------------



 



    lines, surety bonds and FX and credit facilities, the Amount is the total
amount of such instrument (whether drawn or undrawn).   **   Amount to be
verified.

II. Transactional Guarantees

      Beneficiary   Type and Date of Guarantee
United States Department of Energy
  Performance
6/15/99
 
   
CBS Corporation (Viacom)
  Amended and Restated ESBU Guarantee 3/22/99 of all performance obligations
under the ESBU Asset Purchase Agreements 3/22/99 (Joint and Several Obligation
with Washington Group International, Westinghouse Government Services LLC,
Westinghouse Government Environmental Services LLC, Magnox Electric Ltd., BNFL
USA Group Inc., BNFL Nuclear Services Inc., and BNFL Inc.)
 
   
Ameren Services Company
  Novation of CBS Contracts
8/20/99
 
   
Carolina Power & Light
  Novation of CBS Contracts
2/10/00
 
   
CEZ
  Novation of CBS Contracts
6/28/99
 
   
Duke Energy Corporation
  Novation of CBS Contracts
6/30/00
 
   
Entergy Operations, Inc.
  Novation of CBS Contracts
9/21/99
 
   
Korea Electric Power Corporation
  Novation of CBS Contracts
1/30/00
 
   
New York Power Authority
  Novation of CBS Contracts
1/19/00
 
   
Rochester Gas & Electric
  Novation of CBS Contracts
2/22/00
 
   
South Carolina Electric & Gas
Company
  Novation of CBS Contracts
2/11/00
 
   
Tennessee Valley Authority
  Novation of CBS Contracts
7/7/00
 
   
Barseback Kraft Aktiebolag
  Performance Guarantee in connection with ABB Acquisition
10/27/00
 
   
OKG Aktiebolag
  1. Transfer of ABB contract
10/27/00
2. Transfer of ABB contract
11/5/01

B-2